Title: From George Washington to Anthony Whitting, 16 January 1792
From: Washington, George
To: Whitting, Anthony



Mr Whiting,
Philadelphia Jany 16th 1792

My letter, of yesterdays date, was closed, and sent to the Post Office, before it occurred to me, to enquire, whether you have taken advantage of the present frost, to store the House with

Ice. Do not neglect to have it well filled, and well pounded, as it is filling. Ice, put in whilst the weather is intensely cold, keeps better than that which is taken up in more moderate weather—and still more so, than that, which is in a state of dissolution—But, if you have not already embraced the present spell, you must take such as you can get, or you will probably get none; as it is not likely, that there will be a hard freezing spell, after the middle of this month. I am—Yr friend &ca

Go: Washington

